STATE OF WEST VIRGINIA
                            SUPREME COURT OF APPEALS


Mark V.H.,
Defendant Below, Petitioner                                                          FILED
                                                                                September 9, 2019
vs) No. 18-0230 (Putnam 11-D-516)                                                EDYTHE NASH GAISER, CLERK
                                                                                 SUPREME COURT OF APPEALS
                                                                                     OF WEST VIRGINIA
Delores J.M.,
Petitioner Below, Respondent


                               MEMORANDUM DECISION


        Petitioner Mark V.H.1, by counsel Christopher S. Butch, appeals the January 26, 2018,
order of the Circuit Court of Putnam County that affirmed the November 7, 2017, order of the
Family Court of Putnam County. The family court precluded petitioner from having any contact
with his minor son “until such time as [petitioner] has undertaken eighteen months of continuous
progress in mental health treatment without getting involved in legal altercations with third
parties.” Respondent Delores J.M., appearing pro se, filed a response in support of the circuit
court’s order. Petitioner, although represented by counsel, also filed three pro se responses.2

       The Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be aided by oral
argument. Upon consideration of the standard of review, the briefs, and the record presented, the
Court finds no substantial question of law and no prejudicial error. For these reasons, a
memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the Rules
of Appellate Procedure.


       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials where
necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va. 254, 773
S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013); State v.
Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W. Va. 641, 398
S.E.2d 123 (1990).
       2
          As noted above, petitioner’s counsel filed an appellate brief on petitioner’s behalf.
Nevertheless, petitioner, acting pro se, filed three additional “supplemental” briefs (totaling 82
pages of material) with this Court. These supplemental briefs generally assert that “every judge,
in this case” is mentally ill or a “domestic terrorist,” and demand this Court reverse the lower
courts’ orders and award petitioner “trillions of dollars” in compensatory and punitive damages.
Because petitioner’s pro se pleadings do not comply with the West Virginia Rules of Appellate
Procedure, we decline to consider them.


                                                   1
        Petitioner Mark V.H and his ex-wife, respondent Delores J.M., have one child together, a
son, who was born in 2007. Respondent filed this divorce and custody matter in the Putman County
Family Court. However, then-Kanawha County Family Court Judge Mike Kelly was appointed to
the case because the Putnam County family court judge was disqualified. Judge Kelly then entered
a temporary order in the case.

        Thereafter, on April 27, 2012, petitioner submitted a fraudulent letter to the Clerk of this
Court in which he impersonated Judge Kelly and claimed that, as Judge Kelly, he had violated
petitioner’s rights, embarrassed the legal profession, and was vacating the temporary order and
resigning his family court judge seat. Also during the spring of 2012, petitioner contacted members
of this Court via e-mail, text messages, and phone calls, some of which petitioner made to the
justices’ home phones. In response, on May 11, 2012, the Chief Justice entered an administrative
order that prohibited petitioner “from having any contact with the Court or its staff” and required
that “[a]ll filings and other communications from [petitioner] shall be in writing and filed with the
Clerk and not directly with the Court.” Nevertheless, petitioner continued to send e-mails and to
make phone calls to the members of the Court. In response, the Chief Justice entered a June 18,
2012, administrative order regarding petitioner’s “VEXATIOUS AND FRIVOLOUS
CONTACTS WITH COURT OFFICIALS.” The order provided any further such communications
would be “referred to the appropriate authorities for possible criminal prosecution.” Nevertheless,
petitioner thereafter sent an e-mail to the Court’s administrative director.

        On September 21, 2012, petitioner filed a “Motion for Recusal, Reversal of Temporary
Order and Sanctions” in which petitioner claimed Judge Kelly “sat back and allowed [petitioner’s
mother] to die without seeing [the parties’ son].” Petitioner demanded that Judge Kelly should be
required to enter an “order to revive [his mother] and pay for [the parties’ son’s] trip to California
to see [petitioner’s mother] at [Judge] Kelly’s personal expense.”

         Following extensive litigation, Judge Kelly entered the parties’ January 22, 2013, final
divorce order in which he concluded that petitioner’s documented personality disorder necessitated
that respondent have sole and exclusive decision-making authority for the parties’ son. However,
Judge Kelly awarded petitioner parenting time with the parties’ son every other Saturday and
Sunday from 9:00 a.m. until 8:00 p.m. Judge Kelly precluded petitioner from having overnight
visitation with the parties’ son, and prohibited petitioner from taking the child out of state. The
family court found that allowing the child to spend any more time with petitioner would subject
the son to danger due to petitioner’s propensity to initiate conflict with other people. The family
court also found that petitioner has “serious mental health issues that include a personality disorder
(not otherwise specified) with narcissistic and paranoid and chronic impairment due to personality
disorder.” That said, the family court ruled that petitioner

       may return to Court when the [parties’] child reaches the age of ten and is better
       able to protect himself from [petitioner’s] tirades (e.g., by using a phone to call his
       mother) and/or [petitioner] has completed a regimen of psychotherapy . . . designed
       to augment his ability to control himself and avoid the conflicts which he currently
       creates and revels in.

       Judge Kelly also noted the following: Petitioner repeatedly made derogatory remarks to

                                                  2
Judge Kelly, such as calling him “wacky” and “an idiot.” Petitioner accused Judge Kelly of running
a “Kangaroo Court” and opined that Judge Kelly “should be imprisoned and impeached” or
committed to a mental institution “until he does society [a] favor and passes.” Petitioner also
demanded that respondent’s lawyer be “disbarred” and sanctioned “the sum of $10 million” for
“bizarre, anti-social and malicious [conduct].” Petitioner then demanded that respondent’s lawyer
pay him “$10 Billion in punitive damages” and be sent to a “mental ward” for the remainder of his
life. Petitioner described his own lawyer as a “documented liar” and “a lying sack of crap.”

        Petitioner appealed the January 22, 2013, divorce order to the circuit court, which, on May
7, 2013, affirmed the family court’s order in part and reversed in part. Petitioner appealed the
circuit court’s order to this Court.

        While petitioner’s appeal of the circuit court’s May 7, 2013, order was pending, the family
court entered a September 26, 2013, order in which it made the following findings: (1) “petitioner
will bully, degrade and infuriate every person with whom he disagrees or who has refused to
accommodate his odious and malicious conduct”; (2) petitioner “will harass any and all of [his]
child’s service providers, generating complaints to legal officials and causing an innocent facility
to increase their security and expend scarce additional funds because of [petitioner’s] behavior”;
(3) petitioner continues to harass respondent by making unannounced and unwelcome visits to her
home or workplace or by e-mail, text, or social media; and (4) petitioner repeatedly files frivolous
pleadings, often with the goal of harassment or delay. The family court found it “could pick out
scores of [petitioner’s] nonsensical filings” that were “vitriolic rehashings of rulings adverse to
[petitioner]” and “filed for a vexatious, wanton and oppressive purpose or were intentionally
designed to harass [respondent] or the [family court] and cause unnecessary delay to these
proceedings.”

        On November 14, 2013, this Court, in Mark V.H. v. Dolores J.M., 232 W. Va. 378, 752
S.E.2d 409 (2013), reversed the circuit court’s May 7, 2013, order and reinstated the family court’s
divorce order, including the family court’s decision to limit petitioner’s contact with the parties’
minor son. We found that the evidence in the record showed petitioner engaged in “sustained
harassment of private individuals and companies as well as various public officials and entities.”
Id. at 382, 752 S.E.2d at 413. We also made the following findings with regard to petitioner’s
conduct:

               The disdain and rage of [petitioner] toward this Court, the entire court
       system and especially toward Judge Kelly, has permeated a majority of his self-
       filed pleadings. [Petitioner] has made a number of impossible-to-achieve and
       nonsensical requests and demands of the Family Court and this Court during the
       course of these proceedings. The following is not an exhaustive list, but illustrative
       of [petitioner’s] conduct: (1) that Judge Kelly reincarnate his deceased mother so
       that she, [petitioner] and the child may have a final visit; (2) that after Judge Kelly
       reincarnates [petitioner’s] deceased mother, that he pay for a trip for [petitioner]
       and his son to visit with her; (3) that Judge Kelly build a zoo in West Virginia and
       move the Atlantic Ocean to the State of West Virginia; and (4) that Judge Kelly pay
       for trips to amusement parks and other attractions for [petitioner], his child, the
       child’s classmates and his teachers.

                                                 3
Id. at 384, 752 S.E.2d at 415.

       By order entered November 27, 2013, Judge Kelly (1) reinstated the parties’ January 22,
2013, final divorce order except as modified by subsequent orders of the family court, and (2)
granted parenting time to petitioner every other Saturday and Sunday commencing at 9:00 a.m.
and ending at 8:00 p.m. each day with no overnights.

       On April 10, 2014, the Circuit Court of Kanawha County (Judge Kelly’s home county)
entered an administrative order finding that petitioner filed three “wholly frivolous and completely
vexatious” actions in the circuit court. The order found that petitioner was “abusing the judicial
system, costing the expenditure of significant amounts of money for attorney fees, and aggravating
and annoying persons . . . without any justification or legitimate reason.” In the exercise of its
inherent authority, the circuit court precluded the circuit clerk from accepting any pro se civil
action filed by petitioner. However, the circuit court allowed the circuit clerk to accept any
pleading filed by a lawyer on petitioner’s behalf.

        Despite the April 10, 2014, administrative order, petitioner, in December of 2014, filed
various pro se pleadings including his tenth petition to have Judge Kelly recused from this case,
which, like the other nine petitions, was denied. Petitioner also filed a pleading in which he stated
that Judge Kelly was “a judicial thug” and “a MENTALLY ILL PATHOLOGICAL LIAR.”
Petitioner then repeated his demand that Judge Kelly revive his deceased mother and that he be
awarded “$1 Billion” and $100 Trillion” in punitive damages. At the same time, petitioner filed
an “Emergency Motion to Have Judge [] Kelly Undergo Mental Evaluation.” Shortly thereafter,
petitioner filed a “Motion for Reversal” of the circuit court’s order denying petitioner’s motion for
a mental evaluation of Judge Kelly. Petitioner then claimed he had “impeached” the circuit court
and the Chief Justice of this Court in a “Citizen’s Order” and, therefore, neither the circuit court
nor this Court had legal standing to issue any orders.

        On January 2, 2015, the family court cautiously granted petitioner additional parenting time
due to petitioner’s “ongoing relationship with a qualified mental health professional.” Specifically,
the family court ordered that petitioner be afforded parenting time every Wednesday evening from
5:30 p.m. to 7:30 p.m. However, the family court eliminated petitioner’s telephone visitation with
his son. In a second order, entered February 18, 2015, the family court sanctioned petitioner $1,000
for his filing of frivolous motions. In a third order, entered February 20, 2015, the family court
denied a series of motions filed by petitioner that essentially sought to overturn its January 2, 2015,
order. On March 20, 2015, the circuit court denied petitioner’s appeal of all three orders. Petitioner
then appealed the circuit court’s order to this Court. We affirmed the circuit court’s March 20,
2015, order. See Mark V.H. v. Dolores J.M., No. 15-0350, 2015 WL 7199002 (W.Va. Nov. 13,
2015)(memorandum decision).

        In April of 2015, petitioner filed a pleading directed to Putnam County Circuit Court Judge
Phillip M. Stowers in which he (1) claimed Judge Stowers’s orders were “evil, incompetent,
arrogant and prove [Judge Stowers is] unfit to hold office; (2) reversed “all” of Judge Stowers’s
orders and sanctioned Judge Stowers “$100 Trillion in damages”; (3) wrongfully informed Judge
Stowers that he had been impeached; (4) demanded Judge Stowers revive his mother and pay for

                                                  4
petitioner and his son “to fly to California to visit with [his mother] within one hour of this
[pleading] being filed”; (5) claimed Judge Stowers must “take responsibility for [his] incredible
evil misconduct and make this visit happen today”; (6) ordered Judge Stowers to “roll back time”
so that petitioner could have the time he lost with his son; and, (7) ordered Judge Stowers to
“immediately report to the mental ward of the nearest prison where you are to stay for the
remainder of your life.” Due in part to this filing, Judge Stowers and the other Putnam County
circuit court judge advised the Chief Justice that they were voluntarily recusing themselves from
petitioner’s case. The Chief Justice of this Court then appointed Special Circuit Court Judge John
W. Hatcher, Jr. to hear any appeals from the family court in this case.

         Soon thereafter, petitioner filed an “emergency appeal” to the circuit court of the family
court order denying him a “Father’s Day Trip.” By order entered in June 8, 2015, Judge Hatcher
found petitioner’s appeal to be “quite disturbing,” “vexatious” and “a rambling, nonsensical,
erratic, irrational and absurd writing which makes absolutely no sense at all, even when read and
considered in a light most favorable to [petitioner].” Judge Hatcher affirmed the family court’s
order and then ordered that,

                [i]n consideration of the inherent authority vested in the [court] by virtue of
       the . . . appointment order of the Chief Justice, it is ORDERED that the Circuit
       Clerk of Putnam County, West Virginia, shall not, effective immediately, accept
       for filing, any pro se pleadings of any kind form or nature from [petitioner]. . . .

               It is further ordered that the aforementioned Clerk shall only accept
       pleadings for filings in the name of [petitioner] which are prepared and offered for
       filing by a lawyer licensed to practice law in the State of West Virginia and whose
       license is in good standing. . . .

        On July 6, 2015, petitioner, appearing pro se, appealed the circuit court’s June 8, 2015,
order to this Court. We found that the June 8, 2015, order was not a final appealable order and,
therefore, the Clerk of this Court did not docket the appeal. On July 29, 2015, petitioner sought a
writ of prohibition from this Court to halt enforcement of the circuit court’s June 8, 2015, order.
In a final order entered November 17, 2015, the Court refused that petition.

       On March 30, 2016, this Court granted Judge Kelly’s motion to be relieved from this case
and appointed Special Family Court Judge Sabrina Deskins in his stead.

        By order entered June 3, 2016, Judge Deskins appointed Donna Pratt as the guardian ad
litem for the parties’ son. Ms. Pratt later testified regarding her August 24, 2016, report to the
court, and her motion to be relieved from this case. Specifically, Ms. Pratt testified to e-mails sent
or copied to her by petitioner in which petitioner (1) accused Ms. Pratt of displaying “incompetent
behavior and unprofessional tactics”; (2) asked his counsel to seek a restraining order against Ms.
Pratt that would preclude her from having contact with the parties’ son; (3) asked his counsel to
file a complaint against Ms. Pratt with the West Virginia State Bar’s Office of Disciplinary
Counsel; (4) stated that Ms. Pratt’s report to the court was libelous, rude, obnoxious, demanding,
and incompetent; (5) accused Ms. Pratt of retaliatory conduct; (6) asked his counsel to file a
defamation lawsuit against Ms. Pratt seeking “major” damages; (7) called Ms. Pratt an “obnoxious

                                                  5
princess” and a “lunatic”; and (8) asked his counsel to have Ms. Pratt admitted to a mental health
facility. Ms. Pratt further testified that petitioner “berated and screamed” at her; accused her of
covering up misconduct; avoided meeting with her; and then sent multiple e-mails to her in which
he demanded an immediate court order allowing petitioner to move with his son to the beach.

        In an order dated August 29, 2016, Judge Deskins ordered the parties “to refrain from
posting information with regard to this case or legal action or the minor child on social media while
this case is ongoing[.]” Petitioner did not appeal or otherwise challenge this order.

        Thereafter, petitioner sought overnight visits and permission to travel out of state with his
son. In a November 30, 2016, order, Judge Deskins noted that (1) a criminal complaint had been
filed against petitioner that alleged he made harassing telephone calls to a local radio station owner;
(2) a restraining order was entered against petitioner due to his violation of an order not to harass
a local doctor or the doctor’s family; (3) petitioner made multiple internet postings that involved
allegations and complaints against Judge Kelly, respondent’s attorney, respondent, Judge Deskins,
Guardian ad Litem Donna Pratt, and Putnam County Prosecutor Mark A. Sorsaia; and (4)
petitioner filed a complaint against Ms. Pratt with the West Virginia State Bar’s Office of
Disciplinary Counsel, and then sent Ms. Pratt a Facebook “friend” request (which she declined).

        Also in the November 30, 2016, order, Judge Deskins noted that Ms. Pratt testified that (1)
petitioner claimed on Facebook that Ms. Pratt was “man bashing”; and (2) she was contacted by a
radio station operator who said petitioner wanted to run an “attack news story” about her. Judge
Deskins highlighted that, in open court, petitioner acknowledged his abusive internet postings
about Ms. Pratt. Judge Deskins also highlighted that petitioner admitted to (1) posting comments
and photos of Judge Deskins and her children on social media sites; (2) entering a guilty plea to a
charge of trespassing; and (3) being banned from a state office building after making insulting and
abusive phone calls to a state agency. Judge Deskins also noted that security at Yeager Airport had
designated petitioner as a “potential disruptive visitor.” Judge Deskins then found petitioner
violated the August 29, 2016, order that prohibited the parties from posting information online
regarding this case when he posted “false and inaccurate” information regarding counsel and Judge
Deskins on his website. Judge Deskins ordered petitioner to remove any social media regarding
herself, the parties, the parties’ child, and counsel within twenty-four hours. Judge Deskins then
denied petitioner’s petition for additional parenting time on the following grounds:

               [Petitioner] has failed to evidence a substantial change in circumstances
       warranting a modification pursuant to [W.Va.] Code [§] 48-11-401 . . . . Therefore,
       all requests for overnight and out of state parenting time shall be denied.

               In particular, [the family court] ruled in the Final Divorce Order that further
       modification of the parenting plan should be precluded prior to the child turning
       [ten] years of age and being better able to protect himself and/or [petitioner] has
       completed a regimen of psychotherapy.

               Further, the court FINDS that a modification as requested by [petitioner] is
       not in the best interests of the minor child.



                                                  6
               The [petitioner’s] parenting time shall remain as previously ordered, other
       than the de facto modification of the Wednesday parenting time being modified to
       5:15 p.m. to 8:00 p.m. . . . .

Finally, Judge Deskins released Ms. Pratt from her guardian ad litem duties of behalf of the parties’
son. Petitioner did not appeal or otherwise challenge the court’s November 30, 2016, order.

       On March 3, 2017, petitioner, by counsel, again filed a petition for modification seeking
additional parenting time. At that time, this case was assigned to Putnam County Family Court
Judge Richard C. Witt. However, this Court accepted Judge Witt’s voluntary recusal and appointed
Cabell County Family Court Judge Patricia Keller in Judge Witt’s stead. Judge Keller then
appointed Arik Paraschos to serve as the guardian ad litem for the parties’ son. At a preliminary
hearing, the family court ruled that the parties could review the guardian ad litem’s report at the
family court’s office, but could not have a copy of the report. In his brief to the Court, petitioner
does not claim that he appealed or otherwise objected to this requirement.

         In an April 6, 2017, “Order of Admonishment,” Judge Keller found that petitioner had
filed, pro se, a document purporting to sanction and remove the circuit clerk from office, “as well
as making other nonsensical, irrational and absurd demands.” The family court restated its prior
orders prohibiting petitioner from filing pleadings or other documents pro se, and advised
petitioner that it would sanction him if he filed any further pro se pleadings or documents.
Petitioner does not claim that he objected to, appealed, or otherwise timely challenged the April 6,
2017, order, and we find nothing in the record to support the same.

       The family court held a final hearing on petitioner’s modification petition on July 26, 2017.

        On August 14, 2017, petitioner, by counsel, moved to remove Mr. Paraschos as his son’s
guardian ad litem. The family court denied that motion and found that the best interests of the
parties’ son warranted an investigation by a guardian ad litem.

         On August 21, 2017, Judge Keller issued an “Order Regarding Digital Recordings of
Proceeding” that provided the recordings of the parties’ family court proceedings would be given
only to the parties’ counsel due to petitioner’s history of posting the contents of such recordings
online to the detriment of his minor son. Judge Keller noted that, pursuant to Rule 6 of the West
Virginia Rules of Practice and Procedure for Family Court, all recordings in a court file are
confidential, as are all family court proceedings. Thereafter, petitioner sought a copy of the
recording of the final hearing. The family court allowed petitioner’s counsel to have a copy of the
recording with the proviso that petitioner could view the recording, but was not to be given a copy
of the recording. Petitioner does not claim that he appealed the August 21, 2017, order, and we
find nothing in the record to show he objected, appealed or otherwise timely challenged this ruling.

        On November 7, 2017, Judge Keller entered a sixty-four page order (the order under
review) that addressed petitioner’s March 3, 2017, motion for additional parenting time. In the
order, Judge Keller reviewed the history of this case; petitioner’s continuing destructive, harassing
and belligerent conduct; and his numerous unsuccessful interactions with mental health
professionals. Judge Keller then made numerous findings, five of which are of particular interest

                                                 7
with regard to this appeal.

        First, Judge Keller found that petitioner anonymously filed seven false reports with Child
Protective Services (“CPS”) claiming respondent had engaged in child abuse or neglect of the
parties’ child.3 Petitioner claimed in these filings that (1) respondent is a bad driver and is stupid;
(2) respondent had the parties’ son overnight in a car and then spent a week in a timeshare where
she allegedly cohabited with her future husband in a bedroom across the hall from the son’s
bedroom; (3) respondent failed to obtain medical treatment for the son; (4) respondent once parked
her car in such a way that the son had to cross the street and “almost got hit with a car”; and (5)
respondent allowed mold to grow in the home she shares with the parties’ son. CPS investigated
these claims and found no merit to any of them. Judge Keller found that all seven reports were
false and that petitioner filed them to harass respondent.

       Second, Judge Keller recounted the havoc caused by petitioner when the parties’ son, with
the family court’s permission, attended church camp for a week. While the son was at the church
camp,

       [petitioner] used his position as an “on-line news source” to disrupt the camp. He
       had the health department inspect the camp. [The c]amp had to install cameras and
       put an action plan in place because of concerns that petitioner would create
       problems or potentially attempt to remove [his son]. [Petitioner] was told not to
       enter the camp property but did so and went into a dorm and took pictures.
       [Petitioner] contacted the camp wanting to see the child. He was told no.
       [Petitioner] sought permission from [the camp’s] supervisor and again was told no.
       [Petitioner] contacted law enforcement and sat outside camp property until told to
       leave.

Due to petitioner’s conduct, Judge Keller entered a ninety-day protective order on behalf of
respondent and the parties’ son that prohibited petitioner from having any contact with respondent
or his son. The circuit court affirmed the entry of that protective order. The family court then
extended the protective order for an additional ninety days at respondent’s request.

       Third, Judge Keller made detailed findings that petitioner abused guardian ad litem Arik
Paraschos and attempted to have him removed from the case. Petitioner assailed Mr. Paraschos
with nonsensical and irrational e-mails. Petitioner also filed an ethics complaint against Mr.
Paraschos with the West Virginia State Bar’s Office of Disciplinary Counsel, just as he had done
with former guardian ad litem Donna Pratt. Petitioner also threatened Mr. Paraschos to the point
that Mr. Paraschos would meet with petitioner only in the presence of a court bailiff.

        Fourth, Judge Keller found that petitioner attempted to intimidate her in her role as the
Cabell County Drug Court judge. As the drug court judge, Judge Keller had a small role in the
recently-released Netflix documentary “Heroin(e).” Judge Keller was scheduled to attend a public


       3
          In the complaints to CPS, the complainant did not identify himself. However, based on
the style and/or type of the complaints, CPS concluded that all of the complaints were made by
petitioner.
                                                  8
screening of the documentary at a movie theater in Huntington. In response, petitioner called the
theater and harassed its manager claiming it should not screen the documentary because Judge
Keller participated in it. Petitioner also called the theater’s corporate offices, the director of the
documentary, and the foundation that funded the documentary. Petitioner then filed a FOIA request
with Marshall University and claimed that “Marshall is renting the theater for a presentation of
Heroin(e) featuring Judge [] Keller.” Petitioner asked for all documents, notes, contracts, and
memos related to the screening. Petitioner then reserved two tickets for the screening. Petitioner’s
actions raised serious security concerns for local law enforcement, and spurred the theater’s
security team, Marshall University’s Police Department, the City of Huntington’s Police
Department, and the Cabell County Sheriff’s Department to have officers at the screening.

       Fifth and finally, Judge Keller found petitioner “has a personality disorder that causes him
to engage in belligerent, obnoxious and provoking behavior” and that he revels in conflict and
purposely attempts to “intimidate court officials and others associated with his domestic cases.”
Judge Keller also found petitioner “engaged in harassing and threatening behavior,” including
“media stalking” toward Judge Kelly, Judge Deskins, Judge Keller, and the two guardians ad litem,
Ms. Pratt and Mr. Paraschos.

       In light of these findings, Judge Keller concluded that:

               Petitioner failed to evidence a substantial change of circumstances
       warranting an increase in parenting time or relief from the restrictions in place for
       the protection of the parties’ son.

                Petitioner’s request to be allowed to make education-related decisions for
       his son is denied. The Putnam County Board of Education has been a victim of
       petitioner’s frivolous litigation and petitioner has been denied access to school
       activities until he completes a regimen of psychotherapy with a qualified individual.
       Petitioner presents no evidence showing he has complied with that requirement.

               Petitioner’s motion to modify parenting time is not in the best interests of
       his son. Petitioner’s “personality disorder continues to create a volatile situation
       which places the child at risk and at an increased risk of harm by third parties
       reacting to [petitioner’s] belligerent and obnoxious behaviors.”

              Petitioner has made no meaningful efforts to address his personality
       disorder.

               It would be manifestly harmful to the son to have any parenting time with
       petitioner until petitioner has undertaken eighteen months of continuous progress
       in mental health treatment.

       The family court then denied petitioner’s motion to increase his parenting time and, instead,
suspended his parenting time with his son, and imposed several other conditions, as follows:

       1. [Petitioner] shall have no contact with his son . . . until such time that he has

                                                  9
undertaken 18 months of continuous progress in mental health treatment without
getting involved in legal altercations with third parties during that same time period,
i.e., no phone harassment, no stalking, no threatening, no trespassing while
undergoing continuous mental health treatment. Progress in mental health treatment
does not mean attending therapy sessions where you sleep or where you argue with
the therapist or express feelings that you are only there to learn how to deal with
stupid people. [Petitioner] will make no progress in his mental treatment if he does
not accept he has a personality disorder, that is antisocial in nature, and that he
learns not to get pleasure out of verbally abusing and threatening people.

2. If [petitioner] is arrested, becomes uncooperative with his therapist or violates
any provision about stalking or harassment, during the 18 month period the [c]ourt
has required [for any future petition] for modification, the 18 month clock will start
again. [Petitioner] has to understand there are consequences to his conduct, and
more importantly, for [his son’s] well-being. The [c]ourt wants to see 18 months of
stability on the part of [petitioner] before having contact with [his son] again.

3. The [c]ourt will not consider a motion to modify parenting time for [petitioner]
until the petition includes a statement from at least a master’s degree level therapist
who can state that he or she provided [eighteen] months of continuous treatment
for [petitioner], that he has bought . . . entirely [in]to making efforts to correct his
behavior and that he has not intimidated or demanded the therapist change [his or
her] records to comply with [petitioner’s] wishes. It is obvious from reviewing the
mental health records that [petitioner] has attempted to intimidate mental health
providers into giving him letters that would be helpful to his case. This behavior
cannot continue and [] be considered progress.

4. Any therapist who provides treatment for [petitioner] shall be provided a copy of
the [g]uardian [a]d [l]item report and this order . . . . If a therapist does not have
background information on [petitioner] . . . they cannot carry out successful therapy
and then provide an honest and thorough report for the consideration of a petition
to modify . . . .

5. [Petitioner] shall not be permitted to acquire copies of the video or audio
recordings of the family court hearings or a copy of the [g]uardian [a]d [l]item
[r]eport. His constitutional rights can be adequately protected by a lawyer on his
behalf acquiring any records needed for preparation of any appeals, or future
modifications, without [petitioner] having access to them, since he will likely
publish them.

6. [Petitioner] shall not publish any pleadings, [g]uardian [a]d [l]item [r]eports,
videos or recordings of the private matters addressed in this case. [His son] is old
enough and sophisticated enough to become aware of any social media postings or
television or radio programs that divulge the private matters in this case. Any child
in [his] position would be mortified and traumatized by these issues becoming
public. [The son] has seen his father in [c]ourt in videos that were posted by his

                                          10
father and the [son] referred to the video as the “attack” video.

7. [Petitioner] shall stop making irrational or impossible requests of the [c]ourt, i.e.
time travel, resurrecting the dead [his mother], relocation of zoos, professional
sports teams[,] or oceans. The court considers those statements examples of
someone who is not mentally fit.

8. The [c]ourt shall continue in place the provision that [petitioner] is not to file pro
se pleadings in this matter; filings must be made by a licensed attorney on his
behalf.

9. The [c]ourt shall keep in place [its] prior order that [petitioner]’s frivolous and
nonsensical filings shall be subject to sanctions.

10. [Petitioner] shall post a bond of $2,500.00 with his next filing so that
[respondent] has an opportunity to hire an attorney and can seek reimbursement of
fees, if she has to contend with yet another unreasonable and frivolous petition for
modification. [Petitioner] shall post an additional bond of $1,500.00 to be applied
toward guardian ad litem fees, as well as the cost of obtaining records and
documents.

11. [Petitioner] shall be denied physical access to the Cabell County Family Court
Annex, unless accompanied by counsel, or with prior permission of the [c]ourt.

12. If [petitioner] follows through on statements made to the [g]uardian ad litem
that he would picket the [c]ourthouse, attorneys’ or individuals’ homes if he did not
get his way, the [c]ourt shall consider this a violation of the provision of the Final
Order in regard to stability. This conduct shall be considered for what it really is,
continuing harassment of legal professionals doing their jobs and carrying out the
duties of the [c]ourt.

13. Upon entry of this order, [petitioner] is specifically restrained, prohibited and
enjoined from having contact with or being within 100 yards of the [g]uardian [a]d
[l]item [Arik Paraschos] . . . , his law office or home.

14. [Petitioner] shall stop all forms of harassment of [respondent], her husband and
family and friends. [Petitioner] should make no contact with her employer, co-
workers, or customers, since this destabilizes her employment and hurts [the
parties’ son].

15. This [o]rder continues in effect the prohibition on public disparagement in print,
posting any information on the internet, or via social media regarding the [c]ourt,
the [j]udge, the [g]uardian [a]d [l]item, counsel, [respondent], and [the parties’ son].
Such action shall be considered direct contempt of the [c]ourt and sanctioned as
such.



                                           11
       16. [Respondent] shall have the right in the form of a [c]ourt [o]rder to travel with
       [the parties’ son] . . . . Based on the fiasco to work out the [son’s] opportunity to
       attend a church camp for one week this summer, there is no hope that [petitioner]
       would cooperate with travel documents for [the son] . . . .

       17. [Petitioner] shall cease filing reports with Child Protective Services. To date he
       has never filed a CPS report that had any merit and they have been used to harass
       [respondent] and [the parties’ son]. [Petitioner’s] abuse of the Child Protective
       Services system is a form of abuse of [the son]. False reports to Child Protective
       Services or having police do needless safe child checks shall be considered child
       abuse and a violation of the provision of 18 months of progress and stability
       required to petition the [c]ourt for a modification of parenting time.

        Petitioner appealed the family court’s order to the circuit court. On January 26, 2018, the
circuit court affirmed the family court’s order and found it to be “the most thorough, detailed,
comprehensive, and well-written order the [court] has ever encountered, and the [court] just
commenced his twenty-eighth (28th) year on the [b]ench.” The circuit court also found that
petitioner’s appeal could be addressed absent a hearing, the family court’s findings were not clearly
erroneous, and the law as applied to the facts by the family court was not an abuse of discretion.

        Petitioner now appeals the circuit court’s January 26, 2018, order that affirmed the family
court’s November 7, 2017, order.

              In reviewing a final order entered by a circuit court judge upon a review of,
       or upon a refusal to review, a final order of a family court judge, we review the
       findings of fact made by the family court judge under the clearly erroneous
       standard, and the application of law to the facts under an abuse of discretion
       standard. We review questions of law de novo.

Syl., Carr v. Hancock, 216 W. Va. 474, 607 S.E.2d 803 (2004).

       Petitioner, by counsel, raises eight assignments of error on appeal.

        Petitioner first argues that the requirement in the November 7, 2017, order that he have no
contact with his son “until such time as he has undertaken eighteen months of continuous progress
in mental health treatment without getting involved in legal altercations with third parties,” has no
basis in law or fact and is arbitrary, capricious, ambiguous, and punitive. Petitioner points out that
the family court’s 2013 final divorce order provided that he might get more parenting time when
his son reached the age of ten if petitioner participated in a regimen of mental health treatment.
Petitioner highlights that his son was ten years old when the family court entered its November 7,
2017, order. Petitioner therefore argues that the family court should have awarded him additional
parenting time instead of precluding all visitation. Petitioner also claims the family court erred in
focusing on the negative aspects of his mental health treatment, and in finding that petitioner’s
“personality disorder continues to create a volatile situation which places the child at risk and at
an increased risk of harm by third parties reacting to [petitioner’s] belligerent and obnoxious
behaviors.”

                                                 12
       The family court’s November 7, 2017, order is, in effect, a modification of the parties’
2013 and 2015 parenting plan orders. West Virginia Code § 48-9-401 (2001) governs the
modification of parenting plan orders and allows for modifications upon a “substantial change in
circumstances”:

                West Virginia Code § 48-9-401(a) (2009) permits a court to modify
        a parenting plan order on the basis of a substantial change in circumstance that
        arises after the parenting plan order is entered if such change was not provided for
        in the parenting plan and modification is necessary to serve the best interests of the
        child.

Syl. Pt. 3, Skidmore v. Rogers, 229 W. Va. 13, 725 S.E.2d 182 (2011). A family court’s
modification of a parenting plan must be directed toward the needs of the child, not the needs and
wants of a parent. “For a century-and-a-half, the courts of this State have been guided by the
fundamental rule that, when addressing custody issues involving children, the best interests of the
child trump all other considerations. It is the polar star that steers all discretion.” Brooke B. v. Ray,
230 W. Va. 355, 361, 738 S.E.2d 21, 27 (2013). West Virginia Code § 48-9-401(d) provides that
the “occurrence or worsening of a limiting factor . . . constitutes a substantial change of
circumstances” and “measures shall be ordered . . . to protect the child or the child’s parent.”
(Emphasis added). A “limiting factor” is defined to include acts where a parent “[h]as interfered
persistently with the other parent’s access to the child” or “[h]as made one or more fraudulent
reports of . . . child abuse.” W. Va. Code §§ 48-9-209(a)(4) and (5).

        The record establishes that petitioner has repeatedly and persistently harassed respondent
and others associated with respondent, and consistently interfered with respondent’s parenting
time to the detriment of the parties’ son. Furthermore, at least seven times, petitioner made
fraudulent reports of child abuse to Child Protective Services (“CPS”) claiming respondent abused
or neglected the parties’ son. CPS investigated each of these reports and found them to be
unsubstantiated, and the family court found the reports to be fraudulent, frivolous, and to the
detriment of the parties’ son. Problematically, respondent refuses to acknowledge or to
consistently and effectively seek treatment for his mental health issues, also to the detriment of the
parties’ son. Aside from his argumentative claims, petitioner introduced no evidence to controvert
the family court’s conclusion that a substantial change in circumstances had arisen since the entry
of the 2013 and 2015 parenting plan orders. Moreover, the family court’s order accounted for the
best interests of the parties’ child, and only imposed those “constraints or conditions that the court
deem[ed] necessary to provide for the safety of the child[.]” W. Va. Code § 48-9-209(b)(10). We
therefore reject petitioner’s first assignment of error.

        Petitioner’s second and third assignments of error concern the family court’s ruling that
petitioner “shall not be permitted to acquire copies of the video or audio recordings of family court
hearings or guardian ad litem reports.” Petitioner contends he wants the copies so he can publish
them on his website in the public domain. Petitioner argues that the family court violated his First
Amendment rights as a litigant and as a journalist because the ruling is an illegal prior restraint on
the press. Petitioner also argues that the ruling violates his rights under the Fourteenth Amendment
because the ruling applies only to him, and not to respondent.

                                                   13
         The family court’s November 7, 2017, order recites a prior order, dated August 21, 2017,
that initially imposed the restrictions “designed to prohibit [petitioner] from possessing a copy, in
any fashion” of court records. The family court found petitioner “has a history of discussing his
domestic case on-line (on social media, his website and blog)[,]” and that petitioner has posted
these court records online, under the guise of the First Amendment

       to attack [respondent] and her [new] husband, as well as various judicial officers,
       attorneys and guardians ad litem who have been involved in this litigation.
       Unfortunately, the minor child in this proceeding has seen some of those internet
       postings, which is upsetting to the child. The [f]amily [c]ourt must take the
       extraordinary measure to keep the CD recording out of [petitioner’s] hands, so that
       it does not end up posted on-line, causing further embarrassment and harm to the
       minor child.

        First Amendment freedoms are not absolute; they must be “‘applied in light of the special
characteristics of the [relevant] environment.’” United States v. Brown, 218 F.3d 415, 424 (5th
Cir. 2000) (quoting Tinker v. Des Moines Indep. Cty. Sch. Dist., 393 U.S. 503 (1969)). Thus, even
though “‘litigants do not “surrender their First Amendment rights at the courthouse door,” those
rights may be subordinated to other interests that arise’ in the context of . . . trials.” Brown, 218
F.3d at 424 (quoting Seattle Times Co. v. Rhinehart, 467 U.S. 20, 33 n.18 (1984)). Courts have
recognized that our “[f]reedom of speech does not include freedom to convey messages when,
where, and how one chooses. That right must be adjusted to the rights of others.” Yates v.
Commonwealth, 753 S.W.2d 874, 876 (Ky.App.1988) (citing Breard v. Alexandria, 341 U.S. 622
(1951)). Accordingly, various kinds of communication are subject to regulation or outright
preclusion by governmental action when they run afoul of established principles of law or policy.
Village of Hoffman Estates v. Flipside, Hoffman Estates, Inc., 455 U.S. 489 (1982).

         We find that the family court narrowly tailored its order to protect the parties’ minor child
from embarrassment and to protect respondent from harassment and intimidation. In the context
of this child custody matter, we see no infringement of petitioner’s First or Fourteenth Amendment
rights. See generally Wedding v. Harmon, 492 S.W.3d 150 (Ky. Ct. App. 2016) (order prohibiting
ex-husband from sending co-parenting e-mails to third parties did not violate ex-husband’s right
to free speech); In re Marriage of Olson, 69 Wash. App. 621, 850 P.2d 527 (1993) (prohibiting
ex-husband from making disparaging remarks about ex-wife to children did not violate First
Amendment); Schutz v. Schutz, 581 So. 2d 1290 (Fla. 1991) (compelling ex-wife to encourage and
nurture the relationship between the child and the noncustodial ex-husband parent did not violate
right to free speech). Petitioner’s publication of court records appears to be constitutionally
unprotected conduct intended to harass, annoy, or intimidate respondent, judges, guardians ad
litem, and others. The family court narrowly drew its order to permit petitioner’s lawyer to obtain
copies of court records and to allow petitioner to review the records so that he may effectively
litigate his case, while simultaneously protecting respondent’s right to fair, harassment-free access
to the courts. Further, petitioner’s conduct clearly shows that he seeks copies of recordings and
court reports so that he can publish their contents in the public domain, despite the fact that such
recordings and reports are, as a matter of law, “confidential and not open for public inspection[.]”
W. Va. Code § 48-1-303(b) (2001). See also Rule 6(a) of the Rules of Practice and Procedure for

                                                 14
Family Court. Finally, and most importantly, the best interests of the parties’ minor son are
supported by the family court’s limitation of petitioner’s procurement of copies of sensitive court
records given petitioner’s penchant for publishing the details of his family court case on the
internet for all to see to the detriment of the parties’ son.

        We also conclude that petitioner waived any objection to the family court’s prohibition of
his obtaining recordings of court hearings and copies of guardian ad litem reports. “A person may,
by his or her acts or omission to act, waive a constitutional right, including the right[] of . . .
freedom of speech[.]” 16 C.J.S. Constitutional Law, § 191. The family court entered its order on
August 21, 2017, and petitioner never objected to, or appealed, the order. Thus, even if there had
been any merit to petitioner’s arguments regarding the family court’s prohibition, he has waived
them.

        Finally, we reject petitioner’s claim that the family court’s ruling violates his rights under
the Fourteenth Amendment because respondent may obtain copies of court recordings and reports.
Petitioner does not appear to have objected or otherwise preserved this argument in the family
court. Moreover, neither the family court nor the circuit court found that respondent had published
any recordings or reports on the internet. Hence, there was no reason for the family court to subject
respondent to the same limitations it imposed upon petitioner. Accordingly, we reject petitioner’s
second and third assignments.

        Petitioner’s fourth assignment of error concerns that portion of the November 7, 2017,
order that keeps in place the prior orders limiting him from filing pro se pleadings. Petitioner
argues that the order is unconstitutional and unlawful, and prevents him from seeking redress of
his legal rights. Petitioner also asserts the order violates his Fourteenth Amendment rights because
respondent is not subject to a similar prohibition.

       This Court has emphasized that the lower courts have the authority, in extreme cases, to
preclude court filings made in bad faith:

               Free access to courts is a principle predicated on the erroneous assumption
       that both litigants in all lawsuits have a good faith dispute. Often this is not the case,
       and where it is not, the mischief must be discouraged. Courts are available free of
       charge, so they are overused. Their overuse in turn congests the docket, resulting
       in justice-defying delays. In a court system burdened, even compromised, by
       congestion and delay we need to be particularly sensitive to mischievous overuse
       of the courts. Litigation designed simply to impede a party seeking payment of an
       obligation, spiteful and vexatious suits—these simply do not belong in court. . . .

                Everyone who has a good faith dispute requiring a decision by an impartial
       arbiter is entitled to his day in court. On the other hand, every person is not entitled
       to his day in court regardless of the frivolous nature of the suit. Parties whose
       interest in the legal process is to oppress or cheat others should be discouraged.

Nelson v. W.Va. Pub. Emp. Ins. Bd., 171 W. Va. 445, 453-54, 300 S.E.2d 86, 95 (1982). See also,
Mathena v. Haines, 219 W. Va. 417, 422, 633 S.E.2d 771, 776 (2006) (“While access to courts is

                                                  15
a recognized fundamental right, it is also a commonly recognized principle that such right of access
is not without limitations.”); State ex rel. James v. Hun, 201 W. Va. 139, 141, 494 S.E.2d 503, 505
(1997) (The “right of meaningful access to the courts is not completely unfettered.”).4

         Numerous states have adopted statutes or rules that permit restrictions on litigants who
have been determined to be vexatious – that is, “persons who persistently and habitually file
lawsuits without reasonable grounds, or who otherwise engage in frivolous conduct in the courts.”
Robin Miller, “Validity, Construction, and Application of State Vexatious Litigant Statutes,” 45
A.L.R. 6th 493 (2009). While this Court has not adopted a vexatious litigant rule, other courts
routinely levy sanctions or fashion remedies to preclude the filing of frivolous and repetitious
proceedings. See, e.g., In re Vey, 520 U.S. 303, 304 (1997) (precluding Supreme Court Clerk from
accepting further in forma pauperis filings “[i]n light of [pro se petitioner’s] history of frivolous,
repetitive filings[.]”); Washington v. Alaimo, 934 F. Supp. 1395, 1397 (S.D. Ga. 1996) (pro se
litigant’s access to courts could be limited because he “lacks the ability or will to govern his suits
with the civility and order required by . . . the Federal Rules of Civil Procedure. He has wasted the
time of many an innocent party and he has flippantly used the resources of the judiciary with his
abusive motions filing practice.”); Rudnicki v. McCormack, 210 F. Supp. 905, 909 (D.R.I. 1962)
(“I have determined that the time has come when it is necessary and appropriate that an injunction
issue, both for protection of these and other public officials against unwarranted harassment, and
for the protection of the records of this and other courts against the filing of frivolous and
unimportant papers.”); In re Prefiling Order Declaring Vexatious Litigant, Pursuant to I.C.A.R.
59, 164 Idaho 586, 434 P.3d 190 (2019) (upholding restrictions on litigant who filed numerous
frivolous pro se actions and frivolous pleadings); DeNardo v. Cutler, 167 P.3d 674, 681 (Alaska
2007) (“[T]he courts have the authority to enjoin persons engaged in the manifest abuse of the
judicial process . . . . The courts may take creative actions to discourage hyperactive litigators so
long as some access to courts is allowed, such as by limiting the amount of filings a litigant may
make, and prescribing conditions precedent to those filings so as to determine the propriety of a
suit on a case by case basis.” (Quoting 42 Am.Jur.2d Injunctions § 191 (electronic edition, updated
May 2006)); Kondrat v. Byron, 63 Ohio App. 3d 495, 496, 579 N.E.2d 287, 287 (1989)
(permanently enjoining litigant from filing future pro se cases without first meeting stringent
conditions); Eismann v. Miller, 101 Idaho 692, 697, 619 P.2d 1145, 1150 (1980) (Exercise of the
right to access to the courts “cannot be allowed to rise to the level of abuse, impeding the normal
and essential functioning of the judicial process. To allow one individual, untrained in the law, to
incessantly seek a forum for his views both legal and secular by means of pro se litigation against
virtually every public official or private citizen who disagrees with him only serves to debilitate


       4
          The courts of this State may also impose sanctions under Rule 11 of the Rules of Civil
Procedure, or Rule 11 of the Rules of Practice and Procedure for Family Court, for documents
filed “to harass or to cause unnecessary delay or needless increase in the cost of litigation,” posing
frivolous arguments, or lacking evidentiary support. See, e.g., Warner v. Wingfield, 224 W. Va.
277, 685 S.E.2d 250 (2009) (upholding Rule 11 sanction); Syl., Daily Gazette Co. v. Canady, 175
W. Va. 249, 332 S.E.2d 262 (1985) (under a court’s inherent authority and Rule 11, “[a] court may
order payment by an attorney to a prevailing party reasonable attorney fees and costs incurred as
the result of his or her vexatious, wanton, or oppressive assertion of a claim or defense that cannot
be supported by a good faith argument for the application, extension, modification, or reversal of
existing law.”).
                                                 16
the entire system of justice.”); Bd. of Cty. Comm’rs of Boulder Cty. v. Barday, 197 Colo. 519, 522,
594 P.2d 1057, 1059 (1979) (“[T]he right of access to courts does not include the right to impede
the normal functioning of judicial processes. Nor does it include the right to abuse judicial
processes in order to harass others.”). See also William T. Goglia, Authority of United States
District Court, under 28 U.S.C.A. § 1651(a), to enjoin, sua sponte, a party from filing further
papers in support of frivolous claim, 53 A.L.R. Fed. 651 (1981); John M. Johnson, G. Edward
Cassady, III, Frivolous Lawsuits and Defensive Responses to Them-What Relief Is Available?, 36
Ala. L. Rev. 927 (1985); Edmund R. Manwell, The Vexatious Litigant, 54 Cal. L. Rev. 1769, 1778
(1966) (“It is not unreasonable, furthermore, to classify separately from other litigants those
litigants with a prior history of litigiousness when they bring an action with no reasonable
probability to prevail. Such a litigant is more likely to abuse the processes of the courts and to
harass the adverse party than other litigants.”).

         That said, we need not decide the question raised in petitioner’s fourth assignment of error
because it is time-barred, and petitioner has waived his objections. The record below establishes
that the circuit court entered its first order limiting petitioner’s filing of pro se pleadings on April
10, 2014. The family court entered a similar order on April 6, 2017. Having carefully reviewed the
extraordinarily lengthy record below, we find no evidence petitioner ever sought to appeal those
two orders, nor does petitioner claim that he appealed or otherwise challenged those orders. The
circuit court entered a second such order on June 8, 2015. Thereafter, petitioner filed a petition for
an extraordinary writ to stop enforcement of the order. This Court refused petitioner’s request, and
we find no evidence that petitioner thereafter appealed that order. Accordingly, all three orders are
final and binding. Therefore, we reject petitioner’s collateral attack upon the April 10, 2014, June
8, 2015, and April 6, 2017 final orders. We also reject petitioner’s cursory claim that the orders
violate his Fourteenth Amendment rights given that respondent is allowed to file pro se pleadings.
Unlike petitioner, neither the family court nor the circuit court found that respondent has
vexatiously filed pro se pleadings. Hence, there was no reason for the family court to subject
respondent to the same limitations it imposed upon petitioner.

        Petitioner’s fifth assignment of error challenges the requirement in the November 7, 2017,
order that he post a $4,000 bond ($2,500 for respondent’s attorney’s fees and $1,500 for guardian
ad litem fees) prior to the filing of any pleading in this matter due to petitioner’s numerous and
persistent frivolous filings. Petitioner claims this requirement violates his First Amendment right
to seek redress of his grievances, and his Fourteenth Amendment rights given that respondent is
not also required to post a bond prior to filing a pleading.

        We find no error in the family court’s order. West Virginia Code § 48-1-305 (2001) permits
a family court to “compel either party to pay attorney’s fees and court costs reasonably necessary
to enable the other party to prosecute or defend the action.” The lengthy record in this case shows
that petitioner has filed numerous frivolous pleadings with the goals of harassment and delay. The
family court’s order simply provides respondent and any guardian ad litem appointed in this case
with the assurance that their fees and costs will be paid when reasonably necessary to defend
respondent’s and the parties’ son’s interests. Finally, we reject petitioner’s claim that the
November 7, 2017, order violates his Fourteenth Amendment rights given that respondent is not
required to post any bond prior to the filing of any pleadings. Neither the family court nor the
circuit court found respondent had vexatiously filed any pleading, either pro se or by counsel.

                                                  17
Hence, there was no reason for the family court to subject respondent to the same limitations it
imposed upon petitioner.

        Petitioner’s sixth and seventh assignments of error also concern the family court’s
treatment of petitioner as a “vexatious litigant.” In petitioner’s sixth assignment of error, he argues
that Judge Keller violated his First and Fourteenth Amendment rights when she denied him access
to the Cabell County Family Court Annex unless his counsel accompanies him or he has Judge
Keller’s permission to be there. We note this custody matter is being litigated in Putnam County;
therefore, the court files in this case are located in Putnam County and the proceedings take place
in Putnam County. However, Judge Keller’s office is located in the Cabell County Family Court
Annex. In petitioner’s seventh assignment of error he argues that his First and Fourteenth
Amendment rights were also violated by the family court’s order (which continued in effect prior
orders) prohibiting petitioner’s “disparagement in print, posting any information on the internet,
or via social media regarding the Court, the Judge, the Guardian Ad Litem, counsel, [respondent],
and [the parties’ son].”

        Petitioner avers he has a First Amendment right to access the Cabell County Family Court
Annex, at any time, to seek government redress of his legal grievances. Petitioner further contends
that he has a right to criticize the guardian ad litem, the family court, and other court officers
without fear of penalty. As authority, petitioner relies upon Rosenblatt v. Baer, 383 U.S. 75 (1966),
where the Supreme Court said, “Criticism of those responsible for government operations must be
free, lest criticism of government itself be penalized.” Petitioner asserts that the portion of the
order precluding him from posting disparaging information about the family court or guardian ad
litem is a “prior restraint” aimed at restricting public coverage of government functions.
Additionally, he again argues that the November 7, 2017, order violates his Fourteenth
Amendment rights because respondent is not subject to the same restraints.

        The First Amendment does not protect false statements and frivolous litigation. See Bill
Johnson’s Restaurants, Inc. v. N.L.R.B., 461 U.S. 731, 743 (1983) (“Just as false statements are
not immunized by the First Amendment right to freedom of speech, baseless litigation is not
immunized by the First Amendment right to petition.” (Citations omitted)). “[W]hen a personal
attack is made upon a judge or other court official, such speech is not protected if it consists of
knowingly false statements or false statements made with a reckless disregard of the truth.” Comm.
on Legal Ethics of W. Va. State Bar v. Douglas, 179 W. Va. 490, 497, 370 S.E.2d 325, 332 (1988).
“Indiscriminate accusations of dishonesty . . . do not help cleanse the judicial system of miscreants
yet do impair its functioning—for judges do not take to the talk shows to defend themselves, and
few litigants can separate accurate from spurious claims of judicial misconduct.” Matter of
Palmisano, 70 F.3d 483, 487 (7th Cir. 1995). As the United States Supreme Court has aptly stated,
“the knowingly false statement and the false statement made with reckless disregard of the truth,
do not enjoy constitutional protection.” Garrison v. State of La., 379 U.S. 64, 75 (1964).

        The record in this case shows that petitioner has repeatedly and vexatiously made false,
derogatory, and harassing comments about the judges and guardians ad litem assigned to this case
in person, in court filings, on his website, and on other social media sites. Petitioner did not make
these comments to root out incompetence and corruption in the judiciary. Instead, petitioner made
the comments to inspire anger and bias against the judges and guardians ad litem in an attempt to

                                                  18
persuade them to disqualify themselves from the case. “[S]tatements that are outside of any
community concern, and are merely designed to ridicule or exhibit contumacy toward the legal
system, may not enjoy First Amendment protection.” Douglas, 179 W. Va. at 497, 370 S.E.2d at
332.

        The family court entered its order restricting petitioner’s internet postings about his case
on August 29, 2016. Petitioner never objected to or otherwise appealed that order, nor does he
claim he appealed that order. Accordingly, petitioner has waived any appeal of this issue. That
said, we caution the State’s trial courts that they cannot insulate themselves from criticism. See
Palmisano, 70 F.3d at 487 (“Judges should hesitate to insulate themselves from the slings and
arrows that they insist other public officials face . . . .”). However, as the facts of this case
demonstrate, petitioner’s internet postings do not evince legitimate, protected speech, because the
postings were primarily knowingly false statements, or false statements made with a reckless
disregard of the truth. Similarly, petitioner’s visits to the Cabell County Family Court Annex were
not to petition for redress of grievances or to express protected speech. Instead, as Judge Keller
found, petitioner declared his intention to “picket the Courthouse, attorneys’ or individuals’ homes
if he did not get his way[.]” Accordingly, petitioner’s speech was clearly not protected speech
because its purpose was to intimidate judges and court officers, and to impede the fair functioning
of the courts to the detriment of respondent and the parties’ child.

        The family court’s order that limits petitioner’s internet postings about judges/court
officers and his access to the Cabell County Family Court Annex furthers an important and
substantial government interest: it protects the parties’ minor son from embarrassment and
psychological harm. It also protects respondent from harassment and intimidation, including the
implication that she has prevailed in the lower courts due to a corrupt or biased judiciary. Lastly,
it protects the public fisc. Petitioner is entitled to his day in court, but he is not entitled to waste
the courts’ valuable time and resources with frivolous pleadings and arguments. Additionally,
when those frivolous pleadings and arguments rightfully fail, he is likewise not entitled to engage
in outrageous, abusive speech made with the goal of pushing judges and court officers to remove
themselves from his case so that he can raise the frivolous arguments anew with a replacement
judge or court officer. Petitioner’s actions have resulted in lost time and resources, including the
necessity of appointing at least three special family court judges, one special circuit court judge,
and two guardians ad litem. The time has come to say, “Enough.”

         Furthermore, we do not see the November 7, 2017, order as directed toward suppressing
petitioner’s free expression of legitimate grievances or criticism. Rather, the family court directed
the order solely toward petitioner’s harassing and intimidating postings about this case. Finally,
and most importantly, we find that the restrictions placed on petitioner by the family court are
incidental to its primary and essential goal: protecting the best interests of the parties’ son. The
voluminous record in this case clearly shows that petitioner has repeatedly demonstrated he places
his own need for conflict above the needs of his minor son. Therefore, the family court’s order
merely preserves both petitioner’s and respondent’s right to access a fair, impartial judicial system
that can defend the interests of the parties’ son until he reaches the age of majority. Because the
record in this case presents a unique and exceptional remedy for an exceptionally vexatious
litigant, and because petitioner never challenged the original order imposing the restrictions on
internet postings, we find no error in the family court’s November 7, 2017, order.

                                                  19
        We also reject petitioner’s claim that the family court’s ruling violates his rights under the
Fourteenth Amendment because the family court did not preclude respondent from commenting
about this case on the internet, or from visiting the Cabell County Family Court Annex. Unlike
petitioner, there is nothing in the record to show respondent has made false, inflammatory
comments intended to influence the outcome of the case on the internet, and nothing to suggest
respondent has visited the office of any judge or court officer with the goal of harassment or
intimidation. Hence, there was no reason for the family court to subject respondent to the same
limitations it imposed upon petitioner. We therefore reject petitioner’s sixth and seventh
assignments of error.

        Petitioner’s eighth and final assignment of error concerns that portion of the November 7,
2017, order that prohibits him from filing any future reports with CPS. Petitioner argues that the
order violates his right to substantive due process. Petitioner highlights that “[p]arents have a
Fourteenth Amendment substantive due process right ‘to raise their children without undue state
interference.’” Miller v. Mitchell, 598 F.3d 139, 150 (3rd Cir. 2010) (quoting Gruenke v. Seip, 225
F.3d 290, 303 (3rd Cir. 2000)). Petitioner claims such a prohibition curtails his right to seek the
governmental assistance guaranteed to him under the “Child Welfare Act,” Chapter 49 of the West
Virginia Code. Thus, petitioner contends the order on appeal deprives him of his constitutional
right to care for and raise his son.

        The family court’s order lists seven different abuse or neglect referrals made by petitioner
against respondent between January of 2014 and February of 2017. The record also shows that
petitioner interfered with respondent’s custody of the parties’ son when he called police officers
numerous times seeking “wellness” or “safety” checks for his son. The family court determined
that petitioner’s referrals and calls to CPS were false, designed to harass respondent, and a form
of child abuse that “in itself can be the basis to modify a parenting plan.”

        We find no error in the family court’s November 7, 2017, order. Petitioner cites to no
authority that allows him to file fraudulent reports with CPS or law enforcement. The law protects
only those reports made “in good faith[.]” W. Va. Code § 49-2-810. Making a fraudulent report to
CPS or law enforcement may give rise to a misdemeanor offense. See W. Va. Code § 61-6-20(3)
(“A person is guilty of reporting a false emergency incident when knowing the information
reported, conveyed or circulated is false or baseless, he . . . (3) Reports to . . . [an] agency the
alleged occurrence of any offense or incident which did not in fact occur[.]”). Moreover, the filing
of a fraudulent report with CPS is grounds for limiting a parent’s time with a minor child. W. Va.
Code § 48-9-209(a)(5). Because petitioner repeatedly called the police and filed false CPS reports
with the intent of harassing respondent, the family court was within its authority to preclude
petitioner from filing any additional such reports.

      For the foregoing reasons, we affirm the January 26, 2018, order of the Circuit Court of
Putnam County that affirmed the November 7, 2017, order of the Family Court of Putnam County.


                                                                                           Affirmed.




                                                 20
ISSUED: September 9, 2019

CONCURRED IN BY:

Chief Justice Elizabeth D. Walker
Justice Margaret L. Workman
Justice Tim Armstead
Justice Evan H. Jenkins
Justice John A. Hutchison




                                    21